Citation Nr: 1605075	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to July 1, 2014, and in excess of 20 percent thereafter for residuals of right shoulder injury/status post acromioclavicular (AC) joint separation/rotator cuff tear/tendonitis instability/ degenerative joint disease, to include the propriety of the reduction from 30 percent to 20 percent.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted an increased rating of 30 percent for the Veteran's right shoulder disability, effective September 9, 2010, the date VA received his claim for an increased rating.     

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in June 2013 correspondence, his then-representative withdrew his request for a Board hearing, and instead requested a local hearing before the a hearing officer at the RO.  Therefore, the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. 
§ 20.704(e) (2015).  Subsequently, the Veteran testified before a Decision Review Officer (DRO) at the RO in August 2013.  A transcript of the hearing is associated with the record.

During the pendency of the appeal, an April 2012 rating decision proposed a reduction in the assigned rating for the Veteran's service-connected right shoulder disability from 30 percent to 20 percent based upon a February 2012 VA examination.  Thereafter, in a March 2014 decision, the RO effectuated the proposed reduction and assigned a 20 percent rating effective July 1, 2014.  Thereafter, the Veteran entered a notice of disagreement as to the propriety of the reduction in April 2014.  As the Veteran had already perfected an appeal of the increased evaluation for his right shoulder, he likewise expanded that appeal by expressing disagreement with the reduction, which is part and parcel of the broader claim for increased compensation for the underlying shoulder disability.  In other words, this is still a "claim for increase" that now includes a rating reduction.  Accordingly, the Board finds that it also has jurisdiction over the claim regarding whether the rating reduction was proper and, as such, this issue shall be adjudicated in conjunction with the present appeal.  The characterization of the issue on the title page has been amended to reflect this finding.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the Veteran had initially submitted VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for private physicians that had treated him for his right shoulder disability.  In August 2013, the RO noted that it had not yet attempted to obtain such records and that the prior authorizations had expired.  As such, the RO provided the Veteran with additional blank authorizations to obtain his private treatment records.  In September 2013, the Veteran submitted additional signed authorizations for Dr. C. Pope, Dr. C. L'hommedieu, and Missouri Baptist Hospital.  While the Veteran submitted December 2013 records from Dr. L'hommedieu and Dr. Moylan, no attempt has been made by the AOJ to secure all identified private records.  Such should be accomplished on remand.

Additionally, as this matter is being remanded, updated VA treatment records dated from November 2015 to the present from the St. Louis, Missouri, VA Medical Center should also be obtained for consideration in the Veteran's appeal.

Finally, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his right shoulder disability.  In this regard, he was last examined by VA in February 2012.  However, since such time, he has alleged that his shoulder disability has increased in severity.  Furthermore, VA treatment records dated through November 2015 reflect that, in November 2014, the Veteran reported a worsening of shoulder pain, and injections and physical therapy had not provide any relief or improvement.  Additionally, in February 2015, it was noted that the Veteran may have a possible full versus partial rotator cuff tear and surgery was discussed as the AC injections were not helping.  While the Veteran subsequently canceled his right shoulder surgery, such records in combination with his submitted statements indicate that his right shoulder disability may have increased in severity since the February 2012 VA examination.  Therefore, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right shoulder disability on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from Dr. C. Pope, Dr. C. L'hommedieu, Dr. Moylan, and Missouri Baptist Hospital, as well as VA treatment records from the St. Louis facility dated from November 2015 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of his right shoulder disability.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right shoulder disability, to include providing range of motion findings.  

The examiner should also comment on the functional impact of the Veteran's right shoulder disability, to include the effect such has on his daily life and any potential employment.

A rationale for all opinions offered should be provided.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

